       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 1 of 38




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

OLIVER LUCK,                            :   CASE NO. 3:20-cv-00516-VAB
                                        :
                  Plaintiff,            :
v.                                      :
                                        :
VINCENT K. MCMAHON and ALPHA            :
ENTERTAINMENT LLC,                      :
                                        :
                  Defendants.           :   JANUARY 7, 2021



     DEFENDANT AND COUNTERCLAIMANT ALPHA ENTERTAINMENT LLC’S
                 MEMORANDUM OF LAW IN SUPPORT OF
               APPLICATION FOR PREJUDGMENT REMEDY
            Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 2 of 38




                                                    TABLE OF CONTENTS

                                                                                                                                            Page

PRELIMINARY STATEMENT .................................................................................................... 1
STATEMENT OF FACTS ............................................................................................................. 2
     I.       Luck Enters Into the Employment Contract with Alpha ................................................. 2
     II.      Luck Violates XFL Policy and McMahon’s Directives by Hiring Antonio
              Callaway .......................................................................................................................... 3
              A.       Luck’s Knowledge of the XFL’s Policy ................................................................ 3
              B.       McMahon Instructs Luck Not to Hire Players Who Do Not Meet the Policy ....... 5
              C.       Luck Deceives McMahon and Hires Antonio Callaway ....................................... 9
              D.       Luck Files False and Misleading Declarations Regarding Callaway’s
                       Hiring ................................................................................................................... 13
     II.      Luck Disregards McMahon’s Directives by Failing to Terminate Antonio
              Callaway ........................................................................................................................ 14
     III.     Luck Violates the XFL Technology Policies ................................................................ 18
     IV.      Luck Fails to Devote Substantially All of His Business Time To His XFL Duties
              After March 13, 2020 .................................................................................................... 21
              A.       Luck Abandons His XFL Duties After March 13, 2020 ..................................... 21
              B.       Luck Files False and Misleading Declarations Regarding His Activities
                       After March 13, 2020 .......................................................................................... 22
LEGAL STANDARD ................................................................................................................... 24
ARGUMENT ................................................................................................................................ 25
     I.       Alpha Has Established Probable Cause That A Judgment Will Enter In Its Favor
              On Its Breach of Contract Claim Against Luck. ........................................................... 25
              A.       Formation of an Agreement ................................................................................. 25
              B.       Performance by Alpha ......................................................................................... 25
              C.       Breach of the Agreement by Luck ....................................................................... 25
              D.       Damages .............................................................................................................. 28
     II.      Alpha Has Established Probable Cause That A Judgment Will Enter In Its Favor
              On Its Breach of Fiduciary Duty Claim Against Luck.................................................. 28
              A.       Fiduciary Relationship ......................................................................................... 29
              B.       Breach of Fiduciary Duty .................................................................................... 30
              C.       Causation and Damages ....................................................................................... 32
     III.     Alpha Has Established Probable Cause That A Judgment Will Enter In Its Favor
              In the Amount of $572,792.10. ..................................................................................... 33
CONCLUSION ............................................................................................................................. 33
                                                       -i-
           Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 3 of 38




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Amalgamated Bank v. Yahoo! Inc.,
  132 A.3d 752 (Del. Ch. 2016)..................................................................................................30

Beard Research, Inc. v. Kates,
   8 A.3d 573 (Del. Ch. 2010)......................................................................................................29

CCT Communications, Inc. v. Zone Telecom, Inc.,
  327 Conn. 114 (2017) ..............................................................................................................25

Columbia Dental, P.C. v. Dombkowski,
   No. HHDCV155038642, 2017 WL 1015438 (Conn. Super. Ct. Feb. 14, 2017) .....................32

Essex Insurance Co. v. William Kramer & Associates, LLC,
   331 Conn. 493 (2019) ..............................................................................................................29

Fenn v. Yale University,
   283 F. Supp. 2d 615 (D. Conn. 2003) ......................................................................................29

Gantler v. Stephens,
   965 A.2d 695 (Del. 2009) ........................................................................................................29

Hospital Media Network, LLC v. Henderson,
   187 Conn. App. 40 (2019) .................................................................................................31, 32

Iacurci v. Sax,
   313 Conn. 786 (2014) ..............................................................................................................29

Kane v. Neveleff,
   No. CV000439308S, 2002 WL 2031355 (Conn. Super. Ct. July 11, 2002)............................30

Luck v. McMahon,
   No. 3:20-CV-516, 2020 WL 3481680 (D. Conn. June 26, 2020) ..........................................24

Northwest Mutual Life Insurance Co. v. Tone,
   125 Conn. 183 (1939) ..............................................................................................................30

Reilly v. Polychrome Corp.,
    872 F. Supp. 1265 (S.D.N.Y. 1995), aff’d, 71 F.3d 405 (2d Cir. 1995) ..................................26

Risdon-AMS (USA), Inc. v. Levine,
   No. CV030181029S, 2004 WL 614518 (Conn. Super. Ct. Feb. 10, 2004) .......................31, 32




                                                            -ii-
           Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 4 of 38




Roe v. Hotchkiss School,
   385 F. Supp. 3d 165 (D. Conn. 2019) ......................................................................................28

Saye v. Old Hill Partners, Inc.,
   478 F. Supp. 2d 248 (D. Conn. 2007) ................................................................................29, 30

Tourmaline Partners, LLC v. Monaco,
   No. 3:13-CV-00108, 2016 WL 614361 (D. Conn. Feb. 16, 2016) .........................................29

Wall Systems, Inc. v. Pompa,
   324 Conn. 718 (2017) ..................................................................................................29, 30, 32

Statutes

Conn. Gen. Stat. § 31-40x..............................................................................................................21

Other Authorities

Restatement (Third) of Agency § 8.05 (2006) ...............................................................................31

Restatement (Third) of Agency § 8.11 cmt. d (2006) ....................................................................30




                                                            -iii-
        Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 5 of 38




       Defendant and Counterclaimant Alpha Entertainment LLC (“Alpha”) respectfully

submits this memorandum of law in support of its application for a prejudgment remedy against

Plaintiff and Counterclaim Defendant Oliver Luck (“Luck”).

                               PRELIMINARY STATEMENT

       Alpha is entitled to a prejudgment remedy of at least $572,792.10 against Luck because it

has established probable cause that a judgment in that amount will enter in its favor on its

counterclaims against Luck for breach of contract and breach of fiduciary duty.

       Luck entered into an Employment Contract with Alpha to be the CEO and Commissioner

of the XFL in which he was paid an annual salary of $5 million and an annual bonus of $2

million if he was still employed on June 30 of each contract year. Luck’s Employment Contract

required him to (i) devote substantially all of his business time to the performance of his XFL

duties and (ii) follow any applicable XFL policies and directives.

       The evidence establishes that Luck repeatedly breached the Employment Contract with

Alpha. First, Luck violated the XFL’s policy and Vince McMahon’s (“McMahon”) directive

against hiring players with bad reputations due to their questionable or problematic backgrounds

by signing Antonio Callaway, a player who Luck knew had a reputation for multiple types of

misconduct, and concealing that information from McMahon.               Second, Luck violated

McMahon’s directives to immediately terminate Callaway from the XFL after McMahon learned

of Callaway’s history and instead allowed Callaway to continue to practice where he suffered a

severe knee injury that obligated Alpha to honor Callaway’s contract and pay for his medical

expenses. Third, Luck admittedly violated the XFL technology policies that he promulgated and

was responsible for enforcing by regularly using his Alpha-issued phone for non-XFL related

matters, including to conduct business for other entities unrelated to the XFL, and then
        Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 6 of 38




attempting to conceal the full nature and extent of his violations. Fourth, Luck failed to

substantially devote all of his business time to the performance of his XFL duties after March 13,

2020 when he returned home and disengaged from the XFL’s operations, failed to attend

important XFL meetings to determine whether there was a viable path for the XFL in the face of

the existential threat to the league caused by the COVID-19 pandemic, and instead chose to

spend his time conducting business for other entities unrelated to the XFL. Such evidence also

establishes that Luck breached his fiduciary duties to Alpha both as its employee and its senior-

most officer.

       The evidence further establishes that Alpha incurred damages of at least $572,792.10 as a

result of Luck’s breaches of contract and breaches of fiduciary duties, including $158,950.63

paid to Antonio Callaway under his contract, $29,226.09 in worker’s compensation payments

made to Callaway, and $384,615.38 paid to Luck under his Employment Contract for the period

from March 14, 2020 through his termination on April 9, 2020. Accordingly, the Court should

enter a prejudgment remedy against Luck in the amount of $572,792.10.

                                  STATEMENT OF FACTS

I.     Luck Enters Into the Employment Contract with Alpha

       At all times relevant to this dispute, McMahon was the principal owner of Alpha.

McMahon formed Alpha as the vehicle to operate the XFL, a spring professional football league

that he largely conceived and financed. (McMahon Decl. ¶ 3.)

       On or about May 30, 2018, McMahon hired Luck to be the Commissioner and CEO of

the XFL. (McMahon Decl. ¶ 4.) Luck’s Employment Contract with Alpha provided that he

would be the “senior-most executive of the XFL” responsible for “all football and business-

related operations” of the league. (ECF No. 94-1 at 1.) The Employment Contract provided that




                                           -2-
        Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 7 of 38




Alpha would pay Luck a Base Salary of $5 million per Contract Year and a “Guaranteed Annual

Bonus” of $2 million “on the last day of each Contract Year, subject to his continued

employment on the scheduled payment date.” (Id. at 2.)

       The Employment Contract required Luck to “devote substantially all of his business

time to the performance of his duties to the XFL, provided that he may (i) continue to serve as a

member of the board of American Campus Communities, Inc. and (ii) serve on not-for-profit

boards and participate in other civic and charitable activities, so long as such activities do not

interfere with the performance of his duties to the XFL.” (Id. at 1 (emphasis added).) The

Employment Contract also required Luck to “follow any applicable XFL policies or directives.”

(Id. at 3 (emphasis added).)

       The Employment Contract provided that Luck’s employment “may be terminated by

Alpha at any time, with or without cause.” (Id. at 3.) On April 9, 2020, Alpha notified Luck that

his Employment Contract was terminated for cause and provided a non-exclusive list of reasons

for his termination. (ECF No. 94-2.)

II.    Luck Violates XFL Policy and McMahon’s Directives by Hiring Antonio Callaway

       A.      Luck’s Knowledge of the XFL’s Policy

       One of the policies that McMahon considered central to building the XFL brand was

hiring quality players with good character who could be marketed. From the outset, McMahon

made clear that players with bad reputations due to issues with drugs, sexual assaults, criminal

arrests and other misconduct would not be allowed to play in the XFL. All of the XFL’s senior

executives knew of this policy. (McMahon Decl. ¶ 6; Pollack Decl. ¶ 4, DeVito Decl. ¶ 4.)

       McMahon announced this policy at his introductory press conference for the relaunch of

the XFL on January 25, 2018. Specifically, McMahon stated: “In the XFL, the quality of the




                                           -3-
        Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 8 of 38




human being is going to be as important as the quality of the player.” (McMahon Decl. ¶ 7.)

Later in the press conference, in response to a question as to whether certain players would be

allowed to play in the XFL, McMahon further stated:

       [W]hen I said the quality of the human being is very important, and just as
       important as the quality of the player, what I mean by that is, you want someone
       who does not have any criminality whatsoever associated with them. And, in the
       XFL, even if you have a DUI, you will not play in the XFL, so that would
       probably eliminate some of them, not all of them.

(Id.) McMahon also gave an interview to ESPN following the press conference in which he

stated: “We are evaluating a player based on many things, including the quality of human being

they are. If you have any sort of criminal record or commit a crime you aren’t playing in this

league.” (Id. Ex. A.) These comments were widely reported in the media. (Id. Exs. B-C.)

       As XFL Commissioner and CEO, Luck was acutely aware of this policy. For example, in

a media appearance to promote the launch of the XFL in December 2018, Luck stated:

       Vince has made it pretty clear to me that he not only wants, you know, good
       football players, but he wants good football players that are good character guys,
       right. So I think we will have, absolutely, you know, a bright line, and not take
       guys who are involved in any sort of domestic violence issues. You know, I think
       we’ll be very careful with other folks, you know. I’m not prepared to say, you
       know, a misdemeanor will keep you out of the XFL, or, you know, it has to be a
       felony—I’m not sure we’re at that point yet. But Vince has made it clear that,
       you know, he wants players that, you know, can be good role models, that have,
       you know, good character, and don’t have, sort of a rap—you know, a track
       record of bad behavior.

(McMahon Decl. ¶ 8.) In another media appearance in January 2020, Luck similarly stated:

       Vince has made it clear to me that he not only wants quality football players—
       that’s obvious, right?—but he wants men of good character. All of our players
       have gone through background checks. We’ve had a number of guys that didn’t
       qualify because of their background or different things in their background. We
       think we’ve got not just good quality players but good quality men in our league.
       There are always a handful of guys out there who may have an interest, but the
       interest isn’t necessarily mutual.




                                          -4-
           Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 9 of 38




(McMahon Decl. ¶ 9, Ex. D.) Luck therefore repeatedly acknowledged the existence of the XFL

policy in his public statements.

       B.       McMahon Instructs Luck Not to Hire Players Who Do Not Meet the Policy

       Despite being well aware of the XFL’s policy on not hiring players with bad reputations

because of their questionable or problematic backgrounds, Luck’s failure to consistently follow

this policy was a recurring issue which he refused to cure. McMahon repeatedly told Luck that

this was a matter of his reputation and the league’s reputation when this issue kept recurring.

(McMahon Decl. ¶ 10.) Indeed, in responses to requests for admission, Luck has admitted that

“he sought McMahon’s approval to hire a few well known individuals that posed potential

reputational issues to the XFL prior to hiring Antonio Callaway.” (Ex. 1, RFA 6.)

       First, in June 2019, Luck failed to rule out Johnny Manziel (“Manziel”) playing in the

XFL in response to multiple media inquiries. As a result, McMahon sent Luck a text message

that stated: “How long R U going to play this game Oliver? U know there is NO CHANCE IN

HELL for Manziel to play for us. I will not change my mind. So what’s Ur plan??” (McMahon

Decl. ¶ 11, Ex. E.) Luck responded: “Vince—we have no intention of signing him, none

whatsoever. We’re just milking the story to stay in the news. I’m happy to categorically rule

him out but both Jeffrey and I think it is worthwhile to milk it until the showcases are finished

(July 12). At that point we can say he doesn’t fit into our plans.” (Id.)

       Second, on December 5, 2019, XFL officials learned that Player A was banned from the

campus on which his XFL team practiced because of a prior sexual assault allegation.1


       1
          Alpha refers to this player as Player A to preserve his privacy because, to its knowledge,
the allegation asserted against him has not previously been made public. Luck, however, is well
aware of Player A’s identity. Additionally, unredacted documents will be produced in discovery
that disclose Player A’s identity.




                                             -5-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 10 of 38




(McMahon Decl. ¶¶ 12-13; Pollack Decl. ¶ 7.) On December 9, 2019, XFL officials were

advised that Player A had requested a hearing seeking to rescind his campus ban and that he was

allowed access to the campus for work related activities while he awaited his hearing. (Pollack

Decl. ¶ 7, Ex. A.) Luck immediately emailed Pollack and others stating: “My inclination is to

allow [Player A] to participate going forward.” (Id.) On December 11, 2019, XFL officials were

advised by the campus police department that Player A’s denial of access was rescinded at a

hearing that day. (Id. Ex. B.) Luck again emailed stating: “I’m OK with [Player A] joining

[Player A’s team] at this point. I see no downside given the decision to rescind.” (Id. Ex. C.)

Because this decision did not in any way address the underlying allegation of sexual assault

against Player A, Pollack emailed Luck privately stating: “I’d like to raise an issue for you to

consider. Lmk if you want to step out for a minute.” (Id.) Pollack then spoke to Luck and

raised concerns about [Player A] continuing to be part of the XFL in light of McMahon’s player

conduct policy. After speaking with Pollack, Luck sought McMahon’s input regarding the

Player A situation. (Pollack Decl. ¶ 7.)

       On December 12, 2020, Luck sent McMahon an email and text message seeking his input

regarding whether Player A could play in the XFL. (McMahon Decl. ¶ 14, Ex. F.) Luck

attached a memo prepared by the XFL’s Vice President of Security, ML Henry, explaining the

situation involving Player A in detail. Less than fifteen minutes later, McMahon responded by

text message and told Luck: “Don’t let him play for us.” (Id.)

       Despite McMahon’s unequivocal response to Luck regarding Player A, Luck sent

McMahon another text message on January 13, 2020 asking him to revisit the situation with

Player A and allow him to play in the XFL. (McMahon Decl. ¶ 15, Ex. G.) On January 16,

2020, before McMahon had responded to that text, Luck yet again sent McMahon a text message




                                           -6-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 11 of 38




asking if he would approve Player A to play in the XFL. (Id. ¶ 16, Ex. H.) On or about January

18, 2020, McMahon had a phone call with Luck in which he again told him that Player A could

not play in the XFL. (Id. ¶ 17.) Following up on that call, on January 21, 2020, McMahon sent

Luck a text message stating: “What are Ur next steps re [Player A]?” (Id. Ex. I.) Luck

responded: “We’ve taken care of [Player A], he’s off the [team’s] roster.” (Id.)

       In response to requests for admission, Luck has admitted that (i) Player A “was accused

of sexually assaulting a female student,” (ii) Luck “told McMahon that [Player A] was unable to

utilize the [campus] facilities due to the allegation,” (iii) “McMahon said to remove [Player A]

from the team,” and (iv) Player A “did not play in the XFL after McMahon denied [Luck’s]

request for approval for [Player A] to do so.” (Ex. 1, RFAs 7-13.)

       Third, on December 6, 2019, XFL officials were advised that USA Today was working

on an investigative news series into how NCAA athletes transfer schools after being found

responsible by their schools or in court for sexual misconduct and that the story planned to

reference a player named Malik Harris (“Harris”), who at the time was on the XFL’s New York

Guardians. Based on further research by their public relations department, XFL officials learned

that Harris was dismissed from Illinois State University for sexual misconduct. On or about

December 17, 2019, the XFL’s public relations department noted that USA Today had run two

separate stories on college athletics and sexual misconduct and that one of them referenced

Harris. After the matter was raised with Luck, on December 19, 2019, Harris was released by

the Guardians, and Luck directed that he be taken out of the player pool, meaning that he could

not be claimed by any other XFL team. (Pollack Decl. ¶ 8, Ex. D.)




                                           -7-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 12 of 38




       In response to requests for admission, Luck has admitted that he “learned of a sexual

assault allegation against Malik Harris” and that “Malik Harris was released by the New York

Guardians.” (Ex. 1, RFAs 19, 21.)

       Fourth, on January 16, 2020, Luck asked if McMahon would approve Martavis Bryant

(“Bryant”) to play in the XFL. (McMahon Decl. ¶ 16, Ex. H.) Luck acknowledged that Bryant

had “drug issues while in the NFL.” (Id.) On January 17, 2020, Pollack spoke with Luck at the

NFL’s training camp in Houston, and Luck mentioned that he intended to sign Bryant. Luck told

Pollack that Bryant had failed drug tests in the NFL and was suspended for a violation of the

NFL’s substance abuse policy. Luck said that he had sought McMahon’s approval for Bryant to

play in the XFL. (Pollack Decl. ¶ 14.) On or about January 18, 2020, McMahon had a phone

call with Luck in which he told him that Bryant could not play in the XFL. (McMahon Decl. ¶

17.) Following up on that call, on January 21, 2020, McMahon sent Luck a text message stating:

“[O]f course like U said we’re disinviting Martavis.” (Id. Ex. I.) Luck responded: “Yes,

Martavis is being disinvited, he will not be on one of our teams.”      (Id.)   By asking for

McMahon’s approval with respect to Bryant, Luck clearly knew that he likewise needed

McMahon’s approval for Antonio Callaway to play in the XFL. (Pollack Decl. ¶ 14.)

       In response to requests for admission, Luck has admitted that (i) “Martavis Bryant was

suspended by the NFL for substance abuse,” (ii) Luck “requested McMahon’s approval for

Martavis Bryant to play in the XFL,” (iii) “McMahon denied [Luck’s] request for approval for

Martavis Bryant to play in the XFL,” and (iv) “Martavis Bryant did not play in the XFL after

McMahon denied [Luck’s] request for approval for Bryant to do so.” (Ex. 1, RFAs 14-18.)

       Fifth, in the January 17, 2020 conversation with Pollack, Luck also mentioned Josh

Gordon (“Gordon”), another wide receiver who he described as more notorious, having been




                                         -8-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 13 of 38




suspended by the NFL five times for violation of the NFL’s substance abuse policy. Because of

his problematic background, Luck said that he had not even spoken to Gordon, let alone asked

for McMahon’s approval for him to play in the XFL. (Pollack Decl. ¶ 15.)

       C.     Luck Deceives McMahon and Hires Antonio Callaway

       At the same time that Luck was unsuccessfully seeking McMahon’s approval for Player

A and Bryant to play in the XFL, Luck decided to circumvent the player conduct policy by

deliberately misleading McMahon regarding his signing of Antonio Callaway (“Callaway”).

(McMahon Decl. ¶ 18.)

       As the start of the XFL season was getting closer, Luck expressed dissatisfaction

regarding the quality of wide receiver play in the league. On January 10, 2020, Luck sent

McMahon a text message stating: “I’ve watched every team practice over the past couple of

days, the only disappointment to me was the number of dropped passes. QBs were throwing

accurately, but WRs and TEs were dropping too many balls.” (McMahon Decl. ¶ 19, Ex. J.)

McMahon responded to Luck’s text message stating: “We will look like shit if receivers can’t

catch the ball. What can we do about it?” (Id.) Luck replied: “Time will help all receivers” and

“[w]e also are looking at a couple of ex-NFL receivers who may have an interest in the XFL.”

(Id.) The next day, on January 11, 2020, Luck sent McMahon a similar text message stating:

“[S]ome weakness with wide receiver groups in [certain XFL team cities] (all due to having

injured guys). We may need to supplement their receivers. We have a couple of potential guys

we can bring in.” (Id. Ex. K.) At no time in this dialogue did Luck mention that Callaway was

one of the receivers he was thinking of signing. Without knowing the “potential guys” to whom

Luck was referring, McMahon responded: “Then plz bring them in.” (Id.) McMahon later




                                          -9-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 14 of 38




learned that, without seeking or receiving his approval, Luck signed Callaway to play in the

XFL. (Id. ¶ 18.)

       On January 13, 2020, the Tampa Bay Vipers chose Antonio Callaway with their first pick

in the second supplemental draft for the XFL season. Luck encouraged the Tampa Bay Vipers

to select Callaway because he wanted him to play in his home state of Florida. (Trestman ¶¶ 2-

3.) On January 13, 2020, Luck sent McMahon a text message stating: “We’ve been able to

bring in Tre McBride and Antonio Callaway, both talented WRs with 3-4 yrs of NFL

experience.” (McMahon Decl. ¶ 20, Ex. H.)

       On January 16, 2020, Pollack learned that Luck had signed Callaway to the XFL’s

Tampa Bay Vipers. Upon learning that Callaway had been signed, Pollack emailed XFL senior

executive, Basil DeVito (“DeVito”), about the signing and asked if McMahon was aware and

how this decision was made given that Callaway was then suspended from the NFL for violation

of the NFL’s substance abuse policy. (Pollack Decl. ¶ 10; DeVito Decl. ¶ 5.)

       Based on his own internet research, DeVito became even more concerned in light of

media reports he found regarding Callaway’s problematic background extending back to his

college football career at the University of Florida. (DeVito Decl. ¶ 6.) DeVito then emailed

Luck and Doug Whaley (“Whaley”), copying Pollack, stating as follows:

       I am not certain if this is accurate, but I am hearing internally from social media
       that we are bringing Callaway into the league and allowing him to ‘try out’ for a
       specific team. This is confusing to me, and in light of both his background, and
       the fact that he is currently serving an NFL suspension - I wonder how this makes
       sense in terms of the positioning and perception of our League. It concerns me,
       does it concern you?

       Additionally, I am unsure how to answer the questions from our partners in regard
       to ‘placement’/ tryout of a player for a specific team - based on our previous
       statements as to ‘process’ for player deployment - do we have a specific statement
       ready that I can use to explain this anomaly?




                                          -10-
          Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 15 of 38




          Not sure why we really need this type of player in our league, and why we feel
          Tampa - if in fact that is the team --- needs to have this player specifically.

          I would appreciate any information and rationale you can provide - so that I am
          properly promoting the XFL Brand and our positioning as to player character,
          acquisition, and deployment. I am speaking to both networks over the course of
          the next 2 days.

          Below is what I found on line - which is old, but not out-dated. I really don't
          know how to defend this. . . .

          from November:

          Callaway was suspended for the first four games of this season for violating the
          NFL's substance abuse policy. He tested positive for marijuana at the 2018 NFL
          scouting combine, and was cited for possession of marijuana while driving with a
          suspended license last August. Police also found bullets and a gun part while
          searching his vehicle. The possession charge was dropped at a hearing on Jan.
          25, and Callaway pleaded guilty to operating without a valid license and
          speeding. But the receiver's troubles began far before that.

          While at Florida, Callaway was suspended for the entire 2017 season for
          allegedly using stolen credit card information to fund bookstore accounts. He was
          also cited for misdemeanor marijuana possession and possession of drug
          equipment during a traffic stop by Gainesville police in May 2017.

(Pollack Decl. ¶ 11, Ex. E; DeVito Decl. ¶ 6, Ex. A.) Whaley then responded to DeVito,

copying Luck and Pollack, and stated:

          I’m with Oliver and we wanted to get back to you with the following points that
          we hope address your concerns: (1) He passed the background check; (2) Ian did
          an advanced media search; (2) [sic] Oliver has talked to VKM [Mr. McMahon]
          about the need to add more WRs to our league; and (3) [sic] We have a waiver
          system in place which is the mechanism used for him to end up on Tampa.

(Pollack Decl. ¶ 12 Ex. F; DeVito Decl. ¶ 7, Ex. B.) Unbeknownst to DeVito and Pollack at the

time, this response was deceptive in at least two respects. First, the advanced media search that

had previously been sent to Luck revealed many of the same off-the-field problems noted in

DeVito’s email, none of which were brought to McMahon’s attention before Callaway was

signed.       Second, the suggestion that McMahon had approved Callaway’s signing




                                            -11-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 16 of 38




notwithstanding his problematic history because of a need to add more wide receivers to the

league was false, as Luck never advised McMahon of Callaway’s problematic history prior to

signing him. (Pollack Decl. ¶ 13; DeVito Decl. ¶ 8.)

       On January 16, 2020, Luck sent McMahon another text message that stated: “Vince—

we have upgraded our overall receiving corp with a couple of very good players: Tre McBride

(LA) and Antonio Callaway (TB). Both have significant pro experience and are already with

their respective teams.” (McMahon Decl. ¶ 20, Ex. M.) Despite telling McMahon on two

separate occasions that Callaway was signed to play in the XFL, unbeknownst to McMahon at

the time, Luck deliberately misled McMahon by concealing specific information that was

brought to Luck’s attention that clearly disqualified Callaway under the XFL’s player conduct

policy. To begin with, Callaway—like Bryant who McMahon said could not play in the XFL—

had been suspended for violation of the NFL substance abuse policy. Furthermore, public

reports that were cited in the advanced media audit conducted on Callaway noted that Callaway

had been suspended from the football team at the University of Florida in 2015 related to an

allegation of sexual assault—the same allegation for which McMahon told Luck that Player A

could not play in the XFL. Additional public reports brought to Luck’s attention by other XFL

executives further noted that (i) Callaway was cited for possession of marijuana while driving

with a suspended license; (ii) police found bullets and a gun part while searching Callaway’s car;

(iii) Callaway was suspended from the University of Florida football team for a second time in

2017 for allegedly using stolen credit card information to fund bookstore accounts; and (iv)

Callaway was cited for misdemeanor marijuana possession and possession of drug equipment

during a traffic stop by police in 2017. Luck was made aware of all of the above information by




                                           -12-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 17 of 38




the time of his January 16, 2020 text message to McMahon, but he concealed such information

from McMahon and did not disclose any issues with Callaway. (Id. ¶ 21.)

       Indeed, in response to requests for admission, Luck has admitted that “when [Luck]

advised McMahon that [Luck] had hired Antonio Callaway,” Luck (i) “did not advise McMahon

of Callaway’s history of drug and other legal problems,” (ii) “did not advise McMahon that

Callaway was accused of sexually assaulting a female student while Callaway was a student at

the University of Florida,” and (iii) “did not advise McMahon that “Callaway was suspended by

the NFL for violating the NFL’s substance abuse policy.” (Ex. 1, RFAs 24-26, 28-30.)

       D.     Luck Files False and Misleading Declarations Regarding Callaway’s Hiring

     Luck has submitted two declarations that contain materially false and misleading

statements regarding his hiring of Antonio Callaway. (ECF No. 59; ECF No. 116.)

     First, Luck falsely declares that that “the signing of Callaway did not violate XFL policy or

McMahon’s directives.” (ECF No. 59 ¶ 12; ECF No. 116 ¶ 12.) Luck’s hiring of Callaway

violated the XFL’s policy and McMahon’s directives not to hire players with bad reputations

because of questionable or problematic backgrounds. (McMahon Decl. ¶ 30; Pollack Decl. ¶ 9.)

     Second, Luck falsely declares that the XFL policy, “also approved by McMahon, was to

reject an athlete from a pool of players who could be drafted only if: (a) he had a felony

conviction or a conviction for dealing drugs; (b) he had multiple convictions for misdemeanors

that established a pattern or habit; or (c) a credible allegation of sexual assault or domestic

violence had been made against him.” (ECF No. 59 ¶ 12; ECF No. 116 ¶ 12.) McMahon never

approved such a policy for the XFL. Indeed, Luck knew full well that the XFL’s policy was that

McMahon’s approval was required before hiring any players with bad reputations due to

questionable or problematic behavior. (McMahon Decl. ¶ 30; Pollack Decl. ¶ 6.)




                                          -13-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 18 of 38




      Third, Luck falsely declares that, based on the supposed policy that he claims existed,

“Callaway did not fit into any of those categories and was not disqualified under XFL policies

that were in place at the time he was signed to play in the XFL.” (ECF No. 59 ¶ 13; ECF No.

116 ¶ 13.) Luck knew that Callaway was disqualified under the XFL’s policy because he asked

McMahon’s permission to hire several players who did not meet those criteria, but had

questionable or problematic backgrounds similar to Callaway, and McMahon consistently told

Luck that they could not play in the XFL. (McMahon Decl. ¶¶ 11-17; Pollack Decl. ¶¶ 6-14; Ex

1, RFAs 6-18.)

       Fourth, Luck misleadingly states: “McMahon had expressed concern about the poor

quality of XFL receivers and instructed me to bring in additional receivers to play for the XFL.

The signing of Callaway, which I informed McMahon about on January 13, 2020, did just that.”

(ECF No. 59 ¶ 14 (emphasis in original); ECF No. 116 ¶ 14 (emphasis in original).) Luck was

the one who initially raised the concern about improving the quality of the wide receivers, and

the suggestion that McMahon approved Callaway’s signing notwithstanding his problematic

background because of a need to add more receivers is false because Luck never advised

McMahon of Callaway’s problematic history prior to signing him. (McMahon Decl. ¶¶ 19-21;

Pollack Decl. ¶ 13; DeVito Decl. ¶ 8.) Indeed, Luck has now admitted that, contrary to the

suggestion in his prior declarations, that he never informed McMahon of Callaway’s history of

drug problems and sexual assault allegations when he advised McMahon that he had hired

Callaway. (Ex. 1, RFAs 28-30.)

II.    Luck Disregards McMahon’s Directives by Failing to Terminate Antonio Callaway

       On or about January 17, 2020, McMahon first learned of Antonio Callaway’s problematic

background when he was shown a media report on Callaway’s signing that noted Callaway’s




                                          -14-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 19 of 38




history of off-the-field problems. After learning of Callaway’s history, McMahon directed Luck

to immediately terminate Callaway from the XFL. (McMahon Decl. ¶ 22; Pollack Decl. ¶ 16.)

       On or about January 28, 2020, McMahon was surprised to hear that Antonio Callaway

was still in the XFL. (McMahon Decl. ¶ 23.) On January 28, 2020, Pollack emailed Luck

stating: “[Y]ou should know that, with no prompting from me or Basil [DeVito], VKM

[McMahon] asked about Antonio Calloway. You may hear from him on this. [He] sounded

surprised he’s in the league.” (Pollack Decl. ¶ 16, Ex. G.) Upon learning that Luck apparently

had not terminated Callaway as McMahon had directed, McMahon sent Luck a text message

asking Luck to call him. When McMahon spoke to Luck, he reiterated his direction to terminate

Callaway immediately. (McMahon Decl. ¶ 23.)

       Luck has filed two declarations with the Court that acknowledge that McMahon

instructed him to terminate Callaway from the XFL and tacitly admit that Luck knew that he had

to carry out McMahon’s instruction, but both declarations rely on misrepresentations to falsely

suggest that he carried out McMahon’s directive.

       First, Luck’s first declaration stated that “[w]hen McMahon told me, during the week of

January 26, 2020, that he wanted Callaway terminated, I promptly followed his instruction. He

never played a single down in the XFL.” (ECF No. 59, Luck Decl. ¶ 14.) Luck’s statement was

deliberately misleading because, among other things, it falsely suggested that Callaway never

played a single down in the XFL because Luck complied McMahon’s directive to terminate him

immediately. Luck failed to disclose that the reason Callaway never played a single down in the

XFL was because Callaway was injured in practice when Luck failed to comply with

McMahon’s directive.




                                         -15-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 20 of 38




       Second, after Defendants pointed out the deception in Luck’s initial declaration, Luck

filed another declaration with a different story. Luck’s second declaration again admits that

“McMahon told me to terminate Callaway as an XFL employee” but resorts to making new

misrepresentations to again falsely suggest that he carried out McMahon’s directive:

       On the morning of January 29, 2020, I spoke to [Callaway’s head coach, Marc]
       Trestman, and informed him of McMahon’s directive to terminate Callaway. As
       soon as I received confirmation from [XFL director of player personnel, Eric]
       Galko, later that morning that Callaway’s agent received the news of Callaway’s
       termination, I called Trestman to proceed with terminating Callaway. Because
       the team and Callaway had already begun practice, Trestman requested that he be
       allowed to inform Callaway after the practice regarding his termination.
       Consequently, Callaway participated in team practice that morning where he hurt
       his knee and was placed on the Injured Reserve list.

(ECF No. 116, Luck Decl. ¶ 14.) Luck’s statements are false because Trestman did not receive a

call from Luck after practice began, Trestman did not request that he be allowed to inform

Callaway after practice regarding his termination, and Callaway did not participate in team

practice that morning as a result of Trestman’s request that he be allowed to practice. (Trestman

Decl. ¶ 10.) Rather, Trestman spoke to Luck before practice on January 29, 2020. During that

conversation, Luck told Trestman that McMahon had decided that Callaway should not play in

the league and that Callaway’s contract was going to be terminated. Trestman then asked Luck

whether Callaway should be removed from their team immediately because he was scheduled to

practice that morning. Luck told Trestman that Callaway should continue to practice with the

team that day and that he would get back to Trestman with details on when and how Callaway

would be terminated. Trestman followed Luck’s direction. Callaway therefore participated in

practice on January 29, 2020 because Luck, the XFL Commissioner, told him that Callaway




                                          -16-
         Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 21 of 38




should continue to practice until the details of his termination could be worked out. (Id. ¶¶ 5-6,

10.) 2

         On January 29, 2020, Callaway suffered a serious leg injury in practice and therefore no

longer could be terminated without financial consequences. (Trestman Decl. ¶ 7; Pollack Decl. ¶

17.) After Callaway was injured, the Tampa Bay Vipers staff immediately called the XFL league

office to notify them. (Trestman Decl. ¶ 7.)

         On January 29, 2020 at 6:37 p.m., Luck sent McMahon a text message stating that “we

are in the process of removing Callaway from TB. Everything should be finalized by end of

week.” (McMahon Decl. ¶ 24, Ex. L.) Once again, Luck’s communication to McMahon was

deliberately deceptive because it concealed that Luck again had not immediately terminated

Callaway as McMahon had directed and instead allowed Callaway to practice that day during

which he sustained a serious knee injury. Because Callaway was injured in practice, Luck knew

full well that he no longer could be terminated without financial consequences. Therefore,

Luck’s statement to McMahon that “we are in the process of removing Callaway from TB” sent

six hours after Callaway was injured in practice was knowingly and deliberately false. (Id.)

         Luck’s failure to follow the XFL’s policy and McMahon’s directives by first hiring

Antonio Callaway and then failing to terminate immediately terminate Callaway had financial

consequences for Alpha. Alpha was required to honor Callaway’s contract and pay a total of

$158,950.63 to Callaway under that contract, including payment of a $125,000 signing bonus


         2
         Even if Luck’s version of events were true, Luck still violated McMahon’s directive.
Luck admits that he decided not to terminate Callaway until after Callaway’s agent was informed
of the decision because he claims it is “standard practice in professional sports to inform a
player’s agent prior to releasing him” and because he wanted to “mitigate negative press for the
XFL.” (Luck Decl. ¶ 14.) Luck should not have allowed Callaway’s termination to be delayed
when McMahon had instructed Luck to terminate Callaway immediately.




                                           -17-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 22 of 38




that was not provided to other wide receivers. (Wagner Decl. ¶ 7.) Alpha also was required pay

$29,226.09 in worker’s compensation expenses after Callaway suffered his knee injury in

practice. (Falls Decl. ¶ 6.) Accordingly, Alpha has incurred a total of $188,176.72 in costs and

expenses relating to Callaway as a result of Luck’s actions.3

III.   Luck Violates the XFL Technology Policies

       Luck violated the XFL’s technology policies that he promulgated and was responsible for

enforcing by repeatedly using company technology for matters unrelated to the XFL’s business.

       Both the XFL Employee Handbook & Code of Conduct, which includes a letter from

Luck himself, and the XFL Technology Acceptable Use Policy provided:

       All XFL Technology is the property of the XFL. Use of such XFL Technology is
       to be used for XFL related business only; users must not store or transmit any
       non-business-related files, including but not limited to personal data such as
       documents, spreadsheets, reports, presentations, images, videos or music files,
       databases and application source code.

(ECF No. 107-1 at 15 (emphasis added); ECF No. 107-2 at 1 (emphasis added); Ex. 1, RFAs 38-

39, 40.) XFL Technology included company-issued iPhones that were used to make phone calls,

send text messages, and store and transmit emails and documents. (Id.)

       Luck was issued an iPhone by Alpha solely for use on XFL-related business. In filings

with this Court, Luck has admitted using his Alpha-issued iPhone “regularly and routinely, both


       3
          Luck has argued that he was not properly terminated for cause under the Employment
Contract because he was not provided with notice and an opportunity to cure his violations.
Among other reasons, Luck’s argument fails with respect to his failure to follow the XFL’s
policy and McMahon’s directives regarding Callaway. First, McMahon provided Luck with
prior notice not to sign players who had similar questionable or problematic backgrounds. Luck
therefore knew to cure that violation but instead resorted to deceiving McMahon about Callaway
in order to continue violating the XFL’s policy and McMahon’s directives. Second, because
Callaway was injured in practice after Luck failed to immediately terminate him in accordance
with McMahon’s directives, Alpha was obligated to honor Callaway’s contract and make
payments for Callaway’s worker’s compensation claim. As a result, Luck’s violations of the
XFL’s policy and McMahon’s directives could not be cured.




                                           -18-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 23 of 38




for personal and work-related purposes” in “violation of XFL policy.” (ECF No. 101 at 2; ECF

No. 106 at 4.) In responses to requests for admissions, Luck specifically admitted that he (i)

“used [the] iPhone to send emails concerning matters unrelated to the XFL’s business,” (ii) “used

[the] iPhone for both business and personal purposes,” (iii) “used [the] iPhone to transmit files

containing documents concerning matters unrelated to the XFL’s business,” (iv) “used [the]

iPhone to perform work for other persons or entities while [he was] employed by Alpha,” (v)

“used [the] iPhone to send emails concerning work for other persons or entities while [he] was

employed by Alpha,” and (vi) “used [the] iPhone to transmit files containing documents

concerning work for other persons or entities while [he] was employed by Alpha.” (Ex. 1, RFAs

47-52.) Luck has further admitted that he “does not have any documents in his possession,

custody, or control by which he notified Vince McMahon that [Luck] was using the iPhone

issued to him by Alpha for non-XFL business purposes.” (Ex. 2, RFP 28.)

       On April 9, 2020, Alpha directed Luck to return the iPhone to Alpha in its termination

letter. (ECF No. 94-2.) Despite this directive, Luck admitted that he continued to use Alpha’s

iPhone “in the ordinary course, including to receive text messages and telephone calls” even

after he was terminated for cause in violation of XFL policy. (ECF No. 114-2.)

       Luck also has attempted to conceal the full nature and extent of his violations of the

XFL’s technology policies in several ways.

       First, Luck delayed returning the iPhone to Alpha for nearly a month. Before returning

the iPhone to Alpha, Luck’s counsel asked Alpha’s bankruptcy counsel whether Alpha had a

policy that prohibited personal use of the iPhone issued by Alpha. Although Luck should have

been aware of the policy that he established and was responsible for enforcing, Alpha’s counsel




                                          -19-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 24 of 38




provided Luck’s counsel with the portions of the policy that made clear that personal use of

Alpha’s iPhone was prohibited. (ECF No. 107-3.)

       Luck’s counsel also delayed return of Alpha’s iPhone based on vague and

unsubstantiated claims that Luck had a privacy interest in the contents of the phone based on

case law he had read. (Id.) However, Luck’s counsel provided no such case law, and the

applicable XFL technology policies make clear that Alpha could monitor the use of XFL devices

and that employees had no expectation of privacy in the use of those devices:

       All XFL Technology and the information, materials, and data produced, stored,
       transmitted or processed thereon are the property of the XFL. Employees should
       have no expectation of privacy in their use of these systems.

       All users of XFL Technology which include all employees, temporary staffing,
       freelancers and consultants are subject to auditing and monitoring by authorized
       personnel. Monitoring of such services include, but is not limited to usage of
       computer, network and systems, Internet usage, email, instant messaging, voice
       and video services, data access, storage and transmission, databases, applications
       and 3rd party cloud service providers.

(ECF No. 107-1 at 15 (emphasis added); ECF No. 107-2 at 3 (emphasis added).) As a result of

the delay in returning Alpha’s iPhone, Alpha did not receive it until May 7, 2020—nearly a

month after the directive to return it in the termination letter. (ECF No. 107-3.)

       Second, contents of Alpha’s iPhone establishing Luck’s violation of the XFL’s

technology policy were deleted after Luck received the termination letter and before he returned

the phone to Alpha. As set forth in detail in Alpha’s forthcoming memorandum regarding

discovery issues, from the inception of this case, Luck’s counsel has repeatedly falsely

represented to Defendants’ counsel, Alpha’s bankruptcy counsel, and the Court that Luck had

preserved all of the phone’s contents and that none of the data on the phone had been deleted

after receiving the termination letter from Alpha. Contrary to those representations, Luck has

now admitted that data was in fact deleted from the iPhone after receiving Alpha’s termination




                                            -20-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 25 of 38




letter at a time when he was under an obligation to preserve it and that the deleted data included

text messages sent in violation of the XFL’s technology policy. (ECF No. 114-2.)

       Third, Luck has further attempted to conceal the nature and extent of his violations of the

XFL technology policy by refusing to provide the passcode to the iPhone as required by

Connecticut law, which requires employees to provide the passwords of employer-issued devices

to their employers, and seeking to prevent Alpha from accessing and reviewing the contents of

its own property. See Conn. Gen. Stat. § 31-40x(c)(1). The full nature and extent of Luck’s

violations of the XFL technology policies will not be known until Alpha’s expert is able to

conduct a full forensic examination and analysis of the phone.

IV.    Luck Fails to Devote Substantially All of His Business Time To His XFL Duties
       After March 13, 2020

       A.      Luck Abandons His XFL Duties After March 13, 2020

       In March 2020, the COVID pandemic forced the cancellation of the XFL’s schedule

midway through its inaugural season. (McMahon Decl. ¶ 26; Pollack Decl. ¶ 18). As a result,

the league’s major sources of revenue—ticket sales and merchandise sales at games—were

eliminated.   Despite this sudden loss of revenue, Alpha remained responsible to pay the

continued costs of operation, including player and coach salaries, stadium lease costs, and the

substantial amounts still payable to Luck to guide the league through the pandemic which was a

threat to the very existence of the XFL. (McMahon Decl. ¶ 26.)

       McMahon expected Luck to demonstrate leadership during this unprecedented crisis. But

on March 13, 2020, Luck left town without ever advising McMahon that he was doing so and

never returned in the ensuing weeks while the other XFL executives and McMahon worked to

deal with the crisis. (McMahon ¶ 27; Pollack Decl. ¶ 18.) Among other things, other XFL

executives focused on monitoring the pandemic and understanding its implications, winding




                                           -21-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 26 of 38




down the XFL’s shortened season in an orderly manner, preparing budgets and forecasts looking

forward, and determining if there was a viable path forward for the league. (Pollack Decl. ¶ 18.)

Luck, however, never called McMahon after leaving town and was largely disengaged from the

ongoing activities of the XFL. (McMahon ¶ 27; Pollack Decl. ¶ 18.)

       For example, after March 13, 2020, Luck did not attend the weekly XFL business

operations meetings among senior XFL executives that were held by Zoom on March 16, 2020,

March 23, 2020, and March 30, 2020. (Pollack Decl. ¶ 19, Exs. H-J.) After March 13, 2020,

Luck also did not attend the meetings of the XFL’s COVID-19 Working Group that were held by

videoconference in the evening of March 15, 2020, on March 18, 2020, on March 20, 2020, on

March 27, 2020, and on April 1, 2020. (Pollack Decl. ¶ 20, Exs. K-O.) Luck has admitted that

he only “participated in some, but not all, of the XFL’s COVID-19 Working Group meetings.”

(Ex. 1, RFAs 57-62.) Instead, during this time period, Luck conducted business with other

entities rather than performing his duties to the XFL.

       Luck’s actions during the crisis caused by the COVID pandemic did not meet

McMahon’s expectations for a Commissioner and CEO of a sports league charged with devoting

substantially all of his business time to the performance of his duties to the XFL at a time of

existential threat. (McMahon Decl. ¶ 28.) Despite Luck’s failure to perform his obligations

from March 14, 2020 through his termination on April 9, 2020, Luck received a total of

$384,615.38 in salary payments during this time period. (Wagner Decl. ¶ 6.)

       B.      Luck Files False and Misleading Declarations Regarding His Activities After
               March 13, 2020

       Luck does not claim in his declarations that he devoted substantially all of his business

time to the performance of his duties to the XFL after March 13, 2020. Rather, he admits that he




                                           -22-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 27 of 38




returned home in Indiana and performed only minimal work. (ECF No. 59 ¶ 17, n.1; ECF No.

116 ¶ 17, n.1.)

       Luck claims in his declarations to have been “part of the XFL’s COVID-19 working

group to monitor the impact of COVID-19 on the XFL’s operations.” (ECF No. 59 ¶ 17; ECF

No. 116 ¶ 17). As noted above, however, Luck now admits that he failed to attend all of the

meetings of the XFL’s COVID-19 working group. (Ex. 1, RFAs 57-62; see also Pollack Decl. ¶

20.) The fact that Luck was a part of that group but failed to attend its meetings actually proves

that he did not perform his duties to the XFL.

       Luck also claims in his declaration to have “worked with other XFL staff members to

finalize the 2021 football budget.” (Luck Decl. ¶ 17.) Luck only had nominal substantive

involvement in the preparation of that budget. After Chirag Mithani (“Mithani”) of XFL’s

Finance Department sent the football operations budget to Thomas Van Wazer and Pollack on

March 26, 2020, Pollack asked Luck if his budget included “any staffing cuts.” (Pollack Decl. ¶

21, Ex. P.) Demonstrating that he did not even know the budget, Luck responded that it did

reflect staffing cuts. (Id. Ex. Q.) But Mithani quickly corrected Luck stating that “there was no

assumption for any reductions to staffing.” (Id. Ex. R.)

       Luck also claims in his declaration that he “prepared a video at McMahon’s request

thanking XFL fans for their support.” (Luck Decl. ¶ 17.) Luck’s statement overstates what he

did. In reality, McMahon initially asked Luck himself to create a thank you video from the XFL

Commissioner to its fans, but Luck told Pollack that he did not want to do it. Instead, a

compilation video was created by the league’s production department that included Luck among

many others for which Luck was merely asked merely to create a 15-20 second selfie video with

his phone. (Pollack Decl. ¶ 22.)




                                           -23-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 28 of 38




                                     LEGAL STANDARD

       This Court set forth the legal standard governing applications for prejudgment remedies

in its prior decision in this case. “Rule 64 of the Federal Rules of Civil Procedure provides that,

in a federal court, ‘every remedy is available that, under the law of the state where the court is

located, provides for seizing a person or property to secure satisfaction of the potential

judgment.’” Luck v. McMahon, No. 3:20-CV-516, 2020 WL 3481680, at *4 (D. Conn. June 26,

2020) (Bolden, J.) (quoting Fed. R. Civ. P. 64). “[A] prejudgment remedy is intended to secure

the satisfaction of a judgment should the plaintiff prevail.” Id. (internal quotation marks and

citation omitted). “Connecticut law provides for an expansive prejudgment remedy, and it is

under Connecticut law that [a plaintiff's prejudgment remedy] application must be reviewed.”

Id. (internal quotation marks and citation omitted). “Under Connecticut law, a prejudgment

remedy shall be granted if a court ‘finds that the plaintiff has shown probable cause that such a

judgment will be rendered in the matter in the plaintiff's favor in the amount of the prejudgment

remedy sought.’” Id. (quoting Conn. Gen. Stat. § 52-278d(a)).

       Proof of probable cause as a condition of obtaining a prejudgment remedy is not
       as demanding as proof by a fair preponderance of the evidence. The legal idea of
       probable cause is a bona fide belief in the existence of the facts essential under the
       law for the action and such as would warrant a man of ordinary caution, prudence
       and judgment, under the circumstances, in entertaining it. Probable cause is a
       flexible common sense standard. It does not demand that a belief be correct or
       more likely true than false. Under this standard, the trial court's function is to
       determine whether there is probable cause to believe that a judgment will be
       rendered in favor of the plaintiff in a trial on the merits.

Id. (internal quotation marks and citation omitted). “[T]he statute requires a trial court make a

probable cause determination as to both the validity of the plaintiff’s claim and the amount of the

remedy sought.” Id. (internal quotation marks and citations omitted).




                                           -24-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 29 of 38




                                          ARGUMENT

I.     Alpha Has Established Probable Cause That A Judgment Will Enter In Its Favor
       On Its Breach of Contract Claim Against Luck.

       Alpha has established probable cause that a judgment will enter in its favor on its breach

of contract counterclaim against Luck. “The elements of a breach of contract claim are the

formation of an agreement, performance by one party, breach of the agreement by the other

party, and damages.” CCT Commc'ns, Inc. v. Zone Telecom, Inc., 327 Conn. 114, 133 (2017)

(internal quotation marks and citation omitted). Each of those elements is satisfied here.

       A.      Formation of an Agreement

       The Employment Contract between Alpha and Luck was a legally binding and

enforceable agreement between the parties. (ECF No. 94-1.)

       B.      Performance by Alpha

       Alpha performed its obligations under the Employment Contract, including payment of

the compensation to which Luck was entitled under the contract.

       C.      Breach of the Agreement by Luck

       Luck breached the Employment Contract by (i) failing to devote substantially all of his

business time to the performance of his XFL duties and (ii) failing to follow applicable XFL

policies and directives. (ECF No. 94-1 at 1, 3.)

       First, Luck violated the XFL’s player personnel policy and McMahon’s directives by

hiring Antonio Callaway. Luck knew that the XFL’s policy was not to hire any players who had

bad reputations due to questionable or problematic backgrounds as evidenced by his own public

statements and McMahon’s prior rejection of his attempts to hire players with such backgrounds.

Luck also knew that Antonio Callaway should not have been hired under the XFL’s policy

because he knew that Callaway had a lengthy history of misconduct that included drug problems



                                           -25-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 30 of 38




and sexual assault allegations and that McMahon had instructed Luck not to hire other players

with similar allegations of misconduct. Luck nevertheless decided to hire Callaway in violation

of the XFL’s policy, concealed Callaway’s lengthy history of misconduct from McMahon, and

misled other XFL executives who questioned Luck’s decisions.          Luck’s actions in hiring

Callaway therefore violated an “applicable XFL polic[y] or directive” in breach of the

Employment Contract. (ECF No. 94-1 at 3.)

       Second, Luck disregarded McMahon’s directives by failing to immediately terminate

Antonio Callaway. When McMahon was shown a news report on Callaway’s signing with the

XFL that noted Callaway’s history of misconduct, McMahon instructed Luck to immediately

terminate Callaway. More than a week later, McMahon was surprised to learn that Callaway

was still in the league and directed Luck to immediately terminate Callaway again. Luck

disregarded McMahon’s directives and instead told Callaway’s head coach to allow Callaway to

continue to practice.   As a result, Callaway suffered a severe knee injury in practice that

prevented his contract from being terminated and obligated Alpha to make payments to Callaway

under his contract and for his medical expenses. Indeed, Luck has admitted in declarations filed

with this Court that McMahon directed him to terminate Callaway and that he did not terminate

Callaway before his was injured in practice. (ECF No. 59 ¶ 14; ECF No. 116 ¶ 14.) Luck’s

admitted failure to terminate Callaway violated an XFL “directive” in breach of the Employment

Contract. (ECF No. 94-1 at 3.); Reilly v. Polychrome Corp., 872 F. Supp. 1265, 1268–69

(S.D.N.Y. 1995), aff’d, 71 F.3d 405 (2d Cir. 1995) (holding that a senior executive’s refusal to

obey his superior’s instructions was a material breach of his employment contract that justified

his termination).




                                          -26-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 31 of 38




       Third, Luck repeatedly violated the very XFL technology policy that he signed,

promulgated, and was responsible for enforcing as the Commissioner and CEO. The XFL

technology policy provided that “XFL Technology is to be used for XFL related business only”

and that “users must not store or transmit any non-business-related files, including but not

limited to personal data.” (ECF No. 107-1 at 15; ECF No. 107-2 at 1.) Luck has admitted using

his Alpha-issued iPhone “regularly and routinely, both for personal and work-related purposes”

in “violation of XFL policy.” (ECF No. 101 at 2; ECF No. 106 at 4.) Luck also has admitted

using his Alpha-issued iPhone to conduct other business for other entities that was unrelated to

the XFL in violation of the technology policy. (Ex. 1, RFAs 47-52.) Luck has further admitted

that he continued to use his Alpha-issued iPhone even after he was terminated for cause in

violation of the policy. (ECF No. 114-2.) In addition, Luck has attempted to conceal the full

nature and extent of his violations by delaying return of the phone to Alpha contrary to the

directive in his termination letter, allowing contents from the phone that show his violations to be

deleted, and refusing to disclose the passcode to the phone to Alpha in contravention of

Connecticut law.     Accordingly, Luck’s conduct violated an “applicable XFL polic[y] or

directive” in breach of the Employment Contract. (ECF No. 94-1 at 3.)

       Fourth, Luck failed to devote substantially all of his time to the performance of his duties

to the XFL after March 13, 2020. After March 13, 2020, Luck effectively abandoned his

responsibilities as XFL Commissioner and CEO in the face of the existential threat to the league

posed by the COVID-19 pandemic. Luck has admitted leaving the XFL’s headquarters and

returning home to Indiana, and he did not even make a single phone call to McMahon during this

critical time period. Luck largely disengaged from the XFL’s operations, missed important

meetings held by videoconference to determine whether there was a viable path forward for the




                                           -27-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 32 of 38




league, and instead prioritized other business activities for other entities over his obligations to

the XFL. Accordingly, Luck’s actions after March 13, 2020 breached his obligations under his

Employment Contract to “devote substantially all of his business time to the performance of his

duties to the XFL” and not to allow other activities to “interfere with the performance of his

duties to the XFL.” (ECF No. 94-1 at 1.)

       D.      Damages

       Luck’s breaches of the Employment Contract caused monetary damages to Alpha.

Luck’s failure to follow XFL policies by hiring Antonio Callaway and his disregard of

McMahon’s directive to immediately terminate Callaway caused Alpha to suffer a total of

$188,176.72 in damages, including $158,950.63 in payments made to Callaway under his

contract and $29,226.09 in worker’s compensation payments to Callaway after he suffered his

knee injury in practice. In addition, Alpha suffered $384,615.38 in damages for the salary

payments made to Luck under the Employment Contract after March 13, 2020 when he

effectively abandoned the performance of his duties as the Commissioner and CEO of the XFL.

II.    Alpha Has Established Probable Cause That A Judgment Will Enter In Its Favor
       On Its Breach of Fiduciary Duty Claim Against Luck.

       Alpha has established probable cause that a judgment will enter in its favor on its breach

of fiduciary duty counterclaim against Luck. The elements of a breach of fiduciary duty claim

under Connecticut law are: “[1] [t]hat a fiduciary relationship existed which gave rise to a duty

of loyalty, an obligation to act in the best interests of the plaintiff, and an obligation to act in

good faith in any matter relating to the plaintiff; [2] [t]hat the defendant advanced his or her own

interests to the detriment of the plaintiff; [3] [t]hat the plaintiff sustained damages; [and] [4]

[t]hat the damages were proximately caused by the fiduciary’s breach of his or her fiduciary

duty.” Roe v. Hotchkiss Sch., 385 F. Supp. 3d 165, 172 (D. Conn. 2019) (Bolden J.) (internal




                                            -28-
        Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 33 of 38




quotation marks, citations, and alterations omitted); see also Beard Research, Inc. v. Kates, 8

A.3d 573, 601-02 (Del. Ch. 2010) (“A claim for breach of fiduciary duty requires proof of two

elements: (1) that a fiduciary duty existed and (2) that the defendant breached that duty.”). Each

of those elements is satisfied here.

       A.      Fiduciary Relationship

       Luck had a fiduciary relationship with Alpha because he was the Commissioner and CEO

of the XFL and its most senior employee and agent. See Saye v. Old Hill Partners, Inc., 478 F.

Supp. 2d 248, 271 (D. Conn. 2007) (“officers and directors have a fiduciary relationship to the

corporation and its investors”) (internal quotation marks and citation omitted); Wall Sys., Inc. v.

Pompa, 324 Conn. 718, 722-32 (2017) (holding that a company employee owed a fiduciary duty

to his employer); Iacurci v. Sax, 313 Conn. 786, 800 (2014) (noting that an “agent” is an

example of a “per se fiduciary”); Gantler v. Stephens, 965 A.2d 695, 708–09 (Del. 2009)

(“officers of Delaware corporations, like directors, owe fiduciary duties of care and loyalty”).

       Luck therefore owed fiduciary duties to Alpha, including a duty of loyalty, a duty of good

faith and honesty, a duty to disclose material facts, a duty of obedience, and a duty of care. See

Saye, 478 F. Supp. 2d at 271 (stating that a fiduciary duty encompasses “a duty of care, and a

duty of loyalty”); Tourmaline Partners, LLC v. Monaco, No. 3:13-CV-00108, 2016 WL 614361,

at *7 (D. Conn. Feb. 16, 2016) (Bolden, J.) (stating that an “agent is obligated to exercise the

utmost good faith, loyalty, and honesty toward his principal or employer”) (internal quotation

marks and citation omitted); Fenn v. Yale Univ., 283 F. Supp. 2d 615, 632 (D. Conn. 2003)

(stating that the duties of a fiduciary include “the duties to make full disclosures and maintain an

undivided loyalty”); Essex Ins. Co. v. William Kramer & Assocs., LLC, 331 Conn. 493, 523

(2019) (noting “an agent’s duty to use reasonable efforts to give his principal information that is




                                            -29-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 34 of 38




relevant to the affairs entrusted to him”); Nw. Mut. Life Ins. Co. v. Tone, 125 Conn. 183, 195

(1939) (noting that an agent owes “fiduciary duties of loyalty and obedience to the wishes of the

principal”); Kane v. Neveleff, No. CV000439308S, 2002 WL 2031355, at *2 (Conn. Super. Ct.

July 11, 2002) (stating that an agent owes “undivided fiduciary obligations” of “loyalty,

reasonable care, disclosure, obedience to lawful instruction, confidentiality and accountability”)

(internal quotation marks and citation omitted).

       B.      Breach of Fiduciary Duty

       Luck repeatedly breached his fiduciary duties to Alpha and advanced his own interests at

Alpha’s expense. See Wall Sys., 324 Conn. at 731 (stating “the general fiduciary principle

requires that the agent subordinate the agent’s interests to those of the principal and place the

principal’s interests first as to matters connected with the agency relationship” and requires that

“the agent must act solely for the benefit of the principal in matters connected with the agency”)

(internal quotation marks and citations omitted).

       First, Luck’s hiring of Antonio Callaway in knowing violation of the XFL’s policy,

deliberate failure to disclose the material facts about his hiring to McMahon, and failure to

terminate Callaway immediately in accordance with McMahon’s directives breached his

fiduciary duties of care and loyalty, duty to disclose material facts, and duty to obey directives.

See Saye, 478 F. Supp. 2d at 271 (stating that evidence that employee “intentionally ignored”

company’s policies could provide basis for breach of fiduciary duty claim); Amalgamated Bank

v. Yahoo! Inc., 132 A.3d 752, 780-82 (Del. Ch. 2016) (stating that officer’s failure to disclose

material information or provision of inaccurate information in connection with hiring of an

employee could provide basis for breach of fiduciary duty claim); Restatement (Third) of

Agency § 8.11 cmt. d (2006) (“When an agent deliberately withholds material information from




                                           -30-
        Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 35 of 38




the principal to further the agent’s own purposes, the agent’s conduct is inconsistent with the

agent’s fiduciary duty to act loyally for the principal’s benefit.”).

       Second, Luck’s improper use of Alpha’s iPhone for personal reasons and to conduct

business for other entities unrelated to the XFL in violation of the company’s technology policy,

his continued use of Alpha’s iPhone after his termination in violation of the directive in his

termination letter, and his concealment of the full nature and extent of his violations by refusing

to disclose the passcode to the phone and attempting to block Alpha’s access to its contents

breached his fiduciary duty of loyalty, which includes the obligation not to use company

property for his own benefit. See Hosp. Media Network, LLC v. Henderson, 187 Conn. App. 40,

43 (2019) (stating that plaintiff alleged breach of fiduciary duty claim where defendant “used the

plaintiff's computers and infrastructure to conduct business for those other digital media

companies without the plaintiff’s permission or knowledge”); Risdon-AMS (USA), Inc. v. Levine,

No. CV030181029S, 2004 WL 614518, at *3 (Conn. Super. Ct. Feb. 10, 2004) (holding that

employee breached duty of loyalty where “[employee] also made some use of his [company]

telephone credit card, his [company] computer, and his work time to further his personal

business venture. While this misuse of time did not have a significant cost impact on [the

company], and [the employee] did do [company] work at home and on his home computer, his

misuse of [company] property nonetheless illustrates that [employee] did not maintain the high

standards and complete loyalty expected of fiduciaries of large corporations”); Restatement

(Third) of Agency § 8.05(1) (2006) (stating the duty of loyalty includes the obligation “not to use

property of the principal for the agent’s own purposes or those of a third party”).

       Third, Luck’s abandonment of his XFL duties after March 13, 2020 in the face of the

existential threat to the league presented by the COVID-19 pandemic and his transaction of




                                             -31-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 36 of 38




business for other entities instead of performing his duties to the XFL also constituted a breach

of his fiduciary duties of care and loyalty. See Hosp. Media Network, 187 Conn. App. at 43

(stating that plaintiff alleged a breach of fiduciary duty claim where “the defendant played golf

on a social basis and otherwise took time off during regular business hours without the plaintiff's

permission”); Columbia Dental, P.C. v. Dombkowski, No. HHDCV155038642, 2017 WL

1015438, at *5 (Conn. Super. Ct. Feb. 14, 2017) (holding that “the use of employer time to

pursue the defendant’s business pursuits is clearly a violation of that duty” of “good faith,

loyalty, and honesty toward his employer”).

       C.      Causation and Damages

       As discussed above, Alpha suffered monetary damages as a result of Luck’s breaches of

his fiduciary duties, including the payments made under Antonio Callaway’s contract and his

worker’s compensation payments. In addition, Alpha is entitled to the equitable remedies of

disgorgement and forfeiture of compensation to Luck for his breach of the fiduciary duty of

loyalty even in the absence of specific evidence of damages. See Wall Sys., 324 Conn. at 733

(“[A]n employee who breaches the fiduciary duty of loyalty may be required to disgorge any

profit or benefit he received as a result of his disloyal activities, regardless of whether the

employer has suffered a corresponding loss. Additionally, an employer may seek forfeiture of its

employee's compensation.”) (internal quotation marks and citations omitted); Risdon-AMS, 2004

WL 614518, at *3 (stating that “[t]here is authority in Connecticut and elsewhere for the

forfeiture of the entire salary of an employee who has proven radically unfaithful to his trust or

willfully breached his fiduciary duty of loyalty, even without proof of specific damages to the

employer” and awarding employee’s “salary and company benefits” as damages). Forfeiture of

compensation is apportioned to the period in which Luck engaged in disloyal conduct. See Wall




                                           -32-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 37 of 38




Sys., 324 Conn. at 734 (providing for apportionment of the forfeiture to the “period of time

during which the employee engaged in disloyal activity”). Accordingly, Alpha is at least entitled

to disgorgement and forfeiture of Luck’s salary payments of $384,615.38 for the period of March

14, 2020 through his termination on April 9, 2020 when Luck failed to perform his XFL duties

and instead conducted business for other entities unrelated to the XFL.

III.   Alpha Has Established Probable Cause That A Judgment Will Enter In Its Favor In
       the Amount of $572,792.10.

       Alpha therefore has established probable cause that a judgment will enter against Luck on

its counterclaims for breach of contract and breach of fiduciary duty in the amount of

$572,792.10, consisting of the $158,950.63 paid to Antonio Callaway under his contract, the

$29,226.09 in worker’s compensation payments made to Callaway, and the $384,615.38 in

salary payments to Luck for the period from March 14, 2020 to April 9, 2020.

                                        CONCLUSION

       For the reasons set forth above, the Court should grant Alpha’s application for a

prejudgment remedy against Luck in the amount of $572,792.10.




                                           -33-
       Case 3:20-cv-00516-VAB Document 128 Filed 01/07/21 Page 38 of 38




                                                   DEFENDANT AND COUNTERCLAIMANT
                                                   ALPHA ENTERTAINMENT LLC

                                                   By: /s/ Jerry S. McDevitt
                                                   Jerry S. McDevitt (pro hac vice)
                                                   Curtis B. Krasik (pro hac vice)
                                                   K&L GATES LLP
                                                   K&L Gates Center
                                                   210 Sixth Avenue
                                                   Pittsburgh, PA 15222
                                                   Phone: (412) 355-6500
                                                   Fax: (412) 355-6501
                                                   Email: jerry.mcdevitt@klgates.com
                                                   Email: curtis.krasik@klgates.com

                                                   Jeffrey P. Mueller (ct27870)
                                                   DAY PITNEY LLP
                                                   242 Trumbull Street
                                                   Hartford, CT 06103
                                                   Phone: (860) 275-0100
                                                   Fax: (860) 275-0343
                                                   Email: jmueller@daypitney.com


                                CERTIFICATE OF SERVICE

        I hereby certify that, on January 7, 2021, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                   /s/ Jeffrey P. Mueller
                                                  Jeffrey P. Mueller (ct27870)




                                           -34-
